On Return to Remand

McMILLAN, Judge.
This cause was remanded to the trial court with instructions that the court follow the proper guidelines and evaluate the relevant factors to determine whether the appellant, Mark Allen Gafford, had established a prima facie case of racial discrimination in the prosecution’s striking of the jury.
The trial court, having complied with those instructions, has issued the following order:
“Concerning the Ex parte Branch factors, this Court finds:
“1. There was no evidence of the struck black jurors sharing only one characteristic.
“2. There was no pattern of strikes against blacks.
“3. There was no evidence of past conduct of using peremptory challenges to strike all blacks from the jury venire.
“4. The voir dire by the State’s attorney, though brief, was not desultory and was as meaningful as the voir dire conducted by the defense.
“5. The type and manner of directing questions at the challenged jurors was not different.
“6. There was no evidence of disparate treatment.
“7. There was no disparate examination. “8. There was no evidence of disparate impact.
“9. Most black members were not challenged by the prosecution.
“After considering all of the Ex parte Branch factors that might indicate discrimination, this Court finds that there were no relevant circumstances indicating any inference of purposeful race discrimination.
“This Court finds, as it did at the trial of the ease, that the use of three of its twelve strikes against members of a racial minority where there were eight members of the racial minority on the original venire of 39, five members of the racial minority were seated on the jury, and there was a complete absence of any other relevant circumstances to indicate any inference of purposeful race discrimination, the Defendant failed to make a prima facie case of racial discrimination in jury selection.”
Because the trial court’s order, containing specific findings, is based on its observations during voir dire and, therefore, was based on more than “mere numbers,” its ruling that the appellant had failed to prove a prima facie case of racial discrimination was correct.
The judgment of the trial court is affirmed.
AFFIRMED.
All judges concur.